Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not fully persuasive.
Regarding claims 20-21, Applicant argues features at pages 3-6 that are not claimed such as “performed by the surgeon alone”, “two step process”,  and “requires counter resistive force”, as well as the soft cap, poly cone lid, and compressed configuration.  Thus the arguments do not pertain to the claimed method and prior art in such a way as to overcome the obviousness rejection.
Regarding the 112 rejections, the majority of the issues were resolved but some issues were not addressed (see below).
Claim Objections
Claims 3,7,11,13 and 17 are objected to because of the following informalities:  
Regarding claim 3 and 13, the terms “acceptable” and “easily” are subjective and unclear as to the degree required.
Regarding claim 7 and 17, “a circular or square-shaped.” is grammatically incorrect.
Claim 11 recites a typo at line 11 (is corneal graft carrier a corneal tissue graft carrier holding portion).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-2 and 11-12, several references are made to each of a beveled tubing and a non-beveled tubing.  It is unclear whether there are a plurality of each type of tubing or Applicant refers to the same tubing structures.
With further regard to claims 1-2 and 11-12, references are made to a luer locking connector, luer lock connector, luer locking mechanism and inlet luer locking mechanism. It is unclear whether there are a plurality of these structures (i.e. separate structures) or Applicant intended to refer to same structure.
Regarding claim 9, “wherein tubing is flexible” is unclear what tubing is referenced because a plurality of tubing is defined in claim 1 and claim 9 appears to define additional tubing.
The preamble of Claim 14 refers to “The DSAEK of claim 11” rather than “The assembly of claim 11”, which is unclear if claim 14 requires all the limitations of claim 11 or merely the DSAEK of claim 11.  Examiner believes the preamble should be amended to “The assembly of claim 11”.
Claim 18 was amended to recite “The assembly of claim, wherein” which is unclear what claim claim 18 depends from.
If claim 18 depends from claim 16, “said carrier tissue carrier” lacks antecedence, and “said tubing” at line 1 of claim 19 is unclear if reference is made to the tubes of claim 16 or claim 11.
Regarding claim 19, “said tubing” lacks antecedence because claim 19 depends from claim 18 which depends from no claim.
Regarding claim 20, the phrase “more rapid completion of surgery than previous contemporary surgery” renders the method indefinite because the specification lacks a standard for defining completion times for all previous contemporary surgery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdullayev et al. USPUB 20200206029 (hereafter “Abdullayev”) in view of Walter et al. USPN 8470029 (hereafter “Walter”).  Note Abdullayev provisional application 62/785,430 discloses the subject matter relied upon.
Abdullayev discloses a method of performing tissue repair or replacement surgery utilizing a DSAEK (para 0007] fitted assembly within a vial 205 filled with storage media fluid and tissue graft for supporting and transporting (para 0052).  The assembly is shown in Figures 5-6.  Abdullayev describes the assembly including flexible tubing (para 0054), removing a cap (para 0055), and attaching a syringe via various connections and using balanced salt solution.  Abdullayev describes inspection steps at para 0069-0082.  Abdullayev is silent as to explicitly utilizing a luer locking cap and luer connector mechanisms for attaching the syringe and graft carrier.
Walter teaches injector systems for ocular surgery were well known to include luer lock with male and female connectors 74 for connecting a syringe to a tissue carrier for deployment of the tissue.  See column 14 lines 57- column 15 line 27.  It would have been obvious before the effective filing date of the claimed invention to substitute the generic tubing connection of Abdullayev with luer lock connections, as taught in Walter, and a locking cap in order to utilize a known suitable secure connection mechanism between a tissue graft carrier and syringes. 


Allowable Subject Matter
Claims 22-26 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774